Citation Nr: 1314182	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  07-27 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a chronic disability manifested by fatigue as due to an undiagnosed illness.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a chronic disability manifested by weight loss as due to an undiagnosed illness.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a chronic disability manifested by headaches as due to an undiagnosed illness.

4.  Entitlement to service connection for a chronic disability manifested by dizziness as due to an undiagnosed illness.

5.  Entitlement to service connection for a chronic disability manifested by nausea as due to an undiagnosed illness.

6.  Entitlement to service connection for a chronic disability manifested by dehydration as due to an undiagnosed illness.  

7.  Entitlement to service connection for a chronic disability manifested by night sweats as due to an undiagnosed illness.  

8. Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1964 and from November 1990 to May 1991.  The Veteran also had more than 30 years of service with a Reserve/National Guard Component.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2005 and January 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In November 2010, the Veteran withdrew his request for a hearing before a Veterans' Law Judge traveling to the RO.  In November 2011, the Board remanded the above issues for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2012, the Veteran notified VA for the first time that he was treated at the Little Rock and North Little Rock VA Medical Centers from 1991 to 1999.  While in November 2000 the Little Rock VA Medical Center notified the RO that it did not have any of the Veteran's September 1998 to the present treatment records, a request to the Little Rock area VA medical facilities for records dated prior to 1998, does not appear to have been accomplished.  Since these could date to a period nearer in time to service, they should be sought.  

The record also indicates that the Veteran receives ongoing treatment from the Memphis and Houston VA Medical Center.  Updated records should be obtained.  

New examinations are also indicated since those that took place do not adequately address the various theories of entitlement that this Veteran's claims raise.  

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record, paper or electronic copies of all of the Veteran's 1991 to 1998 records of treatment from the Little Rock area VA medical facilities.  All actions to obtain the requested records should be documented fully in the claims file.  Because these are Federal records, efforts to obtain them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain the records would be futile.  If they cannot be located or no such records exist, a memorandum of unavailability should be associated with the claims files and the Veteran should be notified that the records are not available.

2.  The RO/AMC should obtain and associate with the record, paper or electronic copies of the records of the Veteran's treatment at the Memphis VA Medical Center dated after March 2012, and from the Houston VA Medical Center, dated after November 2011.  All actions to obtain the requested records should be documented fully in the claims file. 

3.  After undertaking the above development to the extent possible, the RO/AMC should make arrangements with an appropriate VA medical facility for the Veteran to be examined and the questions set out below addressed.  The claims file should be provided to the examiner for review in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner should be accomplished, and all clinical findings should be reported in detail.  The examiner should address the following questions.

a.  Is the Veteran's fatigue, weight loss, headaches, dizziness, nausea, dehydration, and/or night sweats associated with known clinical diagnoses including benign positional vertigo and, if so, what are those diagnoses?  

b.  As to each known clinical diagnoses causing the Veteran's fatigue, weight loss, headaches, dizziness, nausea, dehydration, and/or night sweats including  benign positional vertigo, it is at least as likely as not (50 percent probability or more) that the known clinical diagnosis was caused by his military service or has continued since that time?

c.  If the Veteran's fatigue, weight loss, headaches, dizziness, nausea, dehydration, and/or night sweats cannot be associated with a known clinical diagnosis, specify as to each claimed disability which does not have known clinical diagnosis whether it is at least as likely as not (50 percent probability or more) that it produced objective indications of a chronic disability manifested by history, physical examination, and laboratory tests, that have either: 
(1) existed for 6 months or more at any time during the pendency of the appeal or 
(2) exhibited intermittent episodes of improvement and worsening over a 6-month period at any time during the pendency of the appeal?  

If the examiner cannot provide answers to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (e.g., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be taken before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

4.  After undertaking the above development to the extent possible, the RO/AMC should make arrangements with an appropriate VA medical facility for the Veteran to be afforded a psychiatric examination.  The claims file should be provided to the examiner for review in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner should be accomplished and all clinical findings should be reported in detail.  Thereafter, based on a review of the claims file and the examination of the claimant, the examiner should provide responses to the following:  

a.  In the event the Veteran is diagnosed to have PTSD, is it due to his verified service in the Persian Gulf during the Persian Gulf War including the incidents he identified in his August 2008, January 2009, June 2010, and November 2010 statements to the RO.   

b.  In the event the Veteran is not diagnosed to have PTSD, the DSM-IV criteria for that diagnosis which he fails to meet should be identified.  

c.  In the event the Veteran is diagnosed to have psychiatric illness other than PTSD, is it at least as likely as not (50 percent probability or more) that it/they are due to a disease or injury incurred coincident with military service.  

If the examiner cannot provide the requested opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (e.g., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the response because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be taken before concluding that the response cannot be provided.

In providing the responses, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

A complete rationale with citation to relevant evidence found in the claims file should be provided for each response offered.  

5.  The RO/AMC should readjudicate the claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



